Illinois Official Reports

                                          Appellate Court



                                 In re A.P., 2014 IL App (1st) 140327



Appellate Court              In re A.P., a Minor (The People of the State of Illinois, Petitioner-
Caption                      Appellee, v. A.P., Respondent-Appellant).



District & No.               First District, Fifth Division
                             Docket No. 1-14-0327



Filed                        June 27, 2014



Held                         The habitual juvenile offender provision of the Juvenile Court Act was
(Note: This syllabus         upheld over respondent’s contentions that it violates the eighth
constitutes no part of the   amendment of the United States Constitution, the proportionate
opinion of the court but     penalties clause of the Illinois Constitution, the United States Supreme
has been prepared by the     Court’s decision in Miller, and the due process and equal protection
Reporter of Decisions        clauses, since respondent was sentenced to commitment to the
for the convenience of       Department of Juvenile Justice as a habitual juvenile offender until his
the reader.)                 twenty-first birthday, the habitual juvenile offender provision of the
                             Act was held constitutional in Chrastka, that decision is binding on the
                             appellate court until revisited, and the same reasoning applies to
                             respondent’s claim that the provision violates the due process and
                             equal protection clauses.



Decision Under               Appeal from the Circuit Court of Cook County, No. 12-JD-03423; the
Review                       Hon. Patricia Mendoza, Judge, presiding.



Judgment                     Affirmed.
     Counsel on                Michael J. Pelletier, Alan D. Goldberg, and Heidi Linn Lambros, all of
     Appeal                    State Appellate Defender’s Office, of Chicago, for appellant.

                               Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                               Eve Reilly, Assistant State’s Attorneys, of counsel), for the People.




     Panel                     JUSTICE McBRIDE delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Gordon and Justice Palmer concurred in the
                               judgment and opinion.




                                                OPINION

¶1         After a jury trial, respondent A.P. was adjudicated a delinquent minor for the offense of
       robbery and sentenced as a habitual juvenile offender and committed to the Department of
       Juvenile Justice (DJJ) until his twenty-first birthday, as required pursuant to section 5-815(f) of
       the Juvenile Court Act of 1987 (Act) (705 ILCS 405/5-815(f) (West 2012)). On appeal from
       that order, respondent contends that: (1) the habitual juvenile offender provision of the Act is
       unconstitutional under the eighth amendment of the United States Constitution, the
       proportionate penalties clause of the Illinois Constitution, and the Supreme Court’s decision in
       Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455 (2012); and (2) the habitual juvenile offender
       provision of the Act violates federal and state due process and the equal protection clauses of
       the United States and Illinois Constitutions. We affirm.
¶2         On August 29, 2012, the State filed a petition for adjudication of wardship for respondent,
       who was 15 years old at the time. The petition alleged that respondent committed two counts of
       each of the following: aggravated robbery, robbery, theft from person, aggravated battery, and
       battery, all based on an incident that occurred on August 28, 2012. Respondent does not
       challenge the sufficiency of the evidence, so we will discuss the facts only to the extent
       necessary to understand the current appeal.
¶3         At trial, Christian Gomez, who was 19 years old at the time of trial, testified that at
       approximately 3 p.m. on August 28, 2012, he and his cousin, Jose Soria, were traveling from
       Soria’s house to Gomez’s house. Gomez was on a scooter and Soria was on his rollerblades. As
       they approached the intersection of 59th and Richmond Streets, Gomez noticed two
       individuals, one he identified as respondent, crossing the street at the intersection and heard
       someone say, “A.” Gomez continued walking with his cousin but saw respondent and the other
       individual again on Richmond. Gomez stopped and respondent said, “What you is?” Gomez
       believed respondent was asking what gang Gomez belonged to. Respondent also asked Soria
       the same question in Spanish. Gomez told respondent that he was not in a gang, and then
       respondent told Gomez to “Drop the crown.” Gomez believed respondent was asking him to
       drop the rival gang sign and Gomez told respondent he did not know how. Respondent showed

                                                    -2-
     Gomez how to do it. Eventually Gomez did what respondent asked so respondent would leave
     them alone. At this point, respondent was standing in front of Gomez about two feet away and
     Gomez noticed that respondent had a tattoo on his arm with “[a] face, a knight going down
     with the letter A going down.” After Soria also threw down the gang sign, respondent and the
     other individual let Gomez and Soria leave. Gomez and Soria continued west on 59th Street,
     but only traveled half of a block when respondent and the other individual stopped Gomez and
     Soria again. Respondent stood in front of Gomez and the other individual stood in front of
     Soria. Respondent told Gomez and Soria to “[l]ift up [their] shirts” and they did. Gomez was
     wearing a gold chain with two gold medallions around his neck and respondent “snatched” the
     chain from Gomez’s neck and the other individual grabbed a chain and medallion from Soria’s
     neck. Respondent then was “still looking at [Gomez], but he was going back, *** pretending
     he had a gun in his back.” As respondent continued walking backward, he said, “You do
     something stupid, I’m going to kill you.” Gomez believed respondent had a gun. Gomez
     watched respondent and the other individual continue north on Richmond Street, and then
     Gomez and Soria went to Gomez’s house.
¶4        After speaking to his mother, Gomez called 9-1-1. Gomez then spoke with a police officer
     in front of his house, told the officer what had happened, and gave the officer a description of
     respondent, including the tattoo, and of the other individual. The officer left and Gomez
     remained in front of his house with two other police officers. Eventually, those officers drove
     Gomez to 59th Street and Francisco Avenue, about a block away from 59th and Richmond
     Streets, where Gomez saw respondent and the other individual on the sidewalk, with their
     hands behind their backs. Gomez immediately recognized and identified respondent to the
     police as the individual that had stolen his chain. Gomez also identified the other individual as
     responsible for stealing Soria’s chain. One of the officers showed Gomez and Soria a
     medallion which Soria identified as his medallion that had been stolen that day.
¶5        Jose Soria, who was 18 years old at the time of trial, substantially corroborated Gomez’s
     testimony. He testified that on August 28, 2012, he was wearing a gold chain with a fake gold
     medallion that had a picture of the Virgin of Guadalupe on it. As Soria and Gomez approached
     59th and Richmond Streets on their way to Gomez’s house, Soria noticed “two bad guys” who
     started “saying things” to Soria and Gomez. Soria identified respondent as one of the
     individuals he saw. Eventually, respondent stopped Soria and Gomez and asked them to
     “throw down the crown” and demonstrated how to do it, and Soria complied because he
     wanted respondent to leave him and Gomez alone. Soria and Gomez then continued on their
     path until Soria felt respondent’s arm around Soria. Respondent told Soria and Gomez to lift up
     their shirts. Soria lifted up his shirt but said to respondent, “Look, I don’t have anything, why
     are you stopping us if we’re nothing, you know we’re nothing.” Then, respondent took
     Gomez’s chain and the other individual took Soria’s chain. Respondent told Soria and Gomez
     if they did something stupid, he would kill them, and respondent’s hand was behind his back,
     “pretending that he had a gun but we didn’t know if he had a gun.” Soria was scared that
     respondent would kill them. Respondent and the other individual then ran away toward 58th
     and Richmond Streets. Soria and Gomez then went to Gomez’s house, and after Gomez called
     9-1-1, they went out front to wait for the police. Gomez gave descriptions of the offenders to
     the first officers that arrived. Those officers left and then a “truck” arrived with two police
     officers. Soria and Gomez got into the truck and eventually were driven by the officers to 59th
     and Richmond Streets, where Soria identified respondent and the other individual as the ones


                                                 -3-
       who had stolen the chains from Soria and Gomez. A police officer also showed Soria his chain
       and medallion that had been stolen.
¶6         Officer Sean Donahue testified that at approximately 4 p.m. on August 28, 2012, he and his
       partner received a dispatch call of robbery while they were on duty and they proceeded to the
       area of 59th and Richmond Streets. They saw no possible offenders so they then proceeded to
       60th Street and Albany Avenue where they spoke with Gomez and Soria, the victims. Donahue
       discussed the robbery with them and asked Gomez for a description of the offenders. Gomez
       gave a description of the two offenders, including a description of a tattoo on one offender’s
       lower left arm: an upside-down knight’s head. Donahue and his partner then left to search for
       possible offenders. Near 59th Street and Francisco Avenue, they saw two individuals walking
       that matched the description from Gomez and Soria, respondent and another individual. As
       they pulled up to the individuals, Donahue noticed respondent had a tattoo on his lower left
       arm, the upside-down helmet of a knight in shining armor. Donahue and his partner exited their
       vehicle and asked respondent and the other individual to approach them. The officers
       performed a protective pat-down of the suspects and no weapons were found. Gomez and Soria
       were relocated to 59th Street and Francisco Avenue and identified the two individuals as the
       offenders that had robbed them. Donahue and his partner then performed custodial searches of
       respondent and his co-offender. They recovered a medallion with a picture of the Virgin Mary
       on it from respondent, which was Soria’s.
¶7         Officer Julian Morgan, Donahue’s partner on the afternoon of August 28, 2012,
       substantially corroborated Donahue’s testimony. Morgan also testified that, after the victims
       positively identified the offenders, he performed the custodial search on respondent and
       recovered a medallion with a picture of the Virgin Mary on it. He took the medallion over to
       the victims sitting in the vehicle and Soria identified it as his. Morgan further testified that
       respondent’s tattoo was “[a]bsolutely” a sign of disrespect toward the Ambrose gang because
       the tattoo was the upside-down knight’s helmet and the upside-down letter “A,” which was
       respondent “throwing down the Ambrose symbol.” He said the upside-down tattoo was a “bold
       statement.”
¶8         The jury found respondent guilty of robbery and not guilty of aggravated robbery.
¶9         At the sentencing hearing, the State presented evidence that respondent had been convicted
       of aggravated battery in 2010 and of burglary in 2011. Certified copies of both adjudications
       were admitted into evidence. The State asked that respondent be committed to the DJJ until his
       twenty-first birthday pursuant to the habitual juvenile offender provision of the Act.
¶ 10       In mitigation, the defense presented evidence that, since respondent had been in custody at
       the juvenile detention center, he had won first and second place in two different poetry
       competitions, had a 3.9 grade point average in school, had at least one session to remove his
       tattoos, had no desire to return to his old neighborhood, and had secured residential placement
       as an alternative to prison. In allocution, respondent stated that no matter what happened at
       sentencing, he was going to “make something of himself.”
¶ 11       The circuit court found respondent was a habitual juvenile offender and sentenced
       respondent to a mandatory term of commitment to the DJJ until his twenty-first birthday.
¶ 12       On appeal, respondent first contends the habitual juvenile offender provision of the Act
       violates the eighth amendment of the United States Constitution and the proportionate
       penalties clause of the Illinois Constitution because the provision removes the trial court’s
       discretion in sentencing minors who are adjudicated habitual juvenile offenders, primarily

                                                  -4-
       relying on the Supreme Court’s decision in Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455
       (2012).
¶ 13       Initially, we note our supreme court has determined that the eighth amendment and the
       proportionate penalties clause do not apply to juvenile proceedings initiated by a petition for an
       adjudication of wardship. In re Rodney H., 223 Ill. 2d 510, 521 (2006). The court explained
       that both the eighth amendment and the proportionate penalties clause apply only to the
       criminal process, “that is, to direct actions by the government to inflict punishment.” Id. at 518.
       The court concluded that proceedings under the Act are not criminal in nature, and that an
       adjudication of wardship is not a direct action by the State to inflict punishment within the
       meaning of the eighth amendment and proportionate penalties clause. In re Rodney H., 223 Ill.
       2d 510, 518, 521 (2006); see also In re Jonathon C.B., 2011 IL 107750, ¶ 95 (noting that,
       “[r]ecently, this court again reiterated that ‘it is undoubtedly true that a delinquency
       adjudication is still not the legal equivalent of a felony conviction despite the amendments to
       the Act’ ”) (citing In re Lakisha M., 227 Ill. 2d 259, 270 (2008)). Nonetheless, even if the
       eighth amendment and proportionate penalties clause applied to the Act, we conclude that the
       habitual juvenile offender provision is constitutional.
¶ 14       Whether a statute is constitutional is a question of law and we therefore review it de novo.
       People v. Sharpe, 216 Ill. 2d 481, 486-87 (2005). Statutes carry a strong presumption of
       constitutionality. Id. at 487. To overcome this presumption, the party challenging the statute
       has the burden of establishing that the statute violates the constitution. Id. “We generally defer
       to the legislature in the sentencing arena because the legislature is institutionally better
       equipped to gauge the seriousness of various offenses and to fashion sentences accordingly.”
       Id. “The legislature’s discretion in setting criminal penalties is broad, and courts generally
       decline to overrule legislative determinations in this area unless the challenged penalty is
       clearly in excess of the general constitutional limitations on this authority.” Id.
¶ 15       The eighth amendment, as applied to the states through the fourteenth amendment,
       prohibits the infliction of cruel and unusual punishment for criminal offenses, as well as
       punishments that are disproportionate in relation to the offense committed or the status of the
       offender. U.S. Const., amend. VIII; Miller, 567 U.S. at ___, 132 S. Ct. at 2464. Our Supreme
       Court has observed:
               “As we noted the last time we considered life-without-parole sentences imposed on
               juveniles, ‘[t]he concept of proportionality is central to the Eighth Amendment.’
               [Citation.] And we view that concept less through a historical prism than according to
               ‘ “the evolving standards of decency that mark the progress of a maturing society.” ’
               [Citation.]” Id. at ___, 132 S. Ct. at 2464.
¶ 16       The proportionate penalties clause, or article I, section 11, of the Illinois Constitution, is
       similar to but not identical with the eighth amendment. Ill. Const. 1970, art. I, § 11; People v.
       Clemons, 2012 IL 107821, ¶ 36. The section provides that “[a]ll penalties shall be determined
       both according to the seriousness of the offense and with the objective of restoring the offender
       to useful citizenship.” Ill. Const. 1970, art. I, § 11. The second requirement of the clause, that
       penalties must have the objective of restoring the offender to useful citizenship, was an
       addition to the 1970 Illinois Constitution. Clemons, 2012 IL 107821, ¶ 39. “The convention
       record indicates that the framers intended, with this additional language, to provide a limitation
       on penalties beyond those afforded to the eighth amendment.” Id. However, our supreme court
       has also stated that there is “no indication that the possibility of rehabilitating an offender was

                                                    -5-
       to be given greater weight and consideration than the seriousness of the offense in determining
       a proper penalty.” People v. Taylor, 102 Ill. 2d 201, 206 (1984) (citing People v. Waud, 69 Ill.
       2d 588, 596 (1977)).
¶ 17       Section 5-815 of the Act, which governs habitual juvenile offenders, provides:
                    “(a) Definition. Any minor having been twice adjudicated a delinquent minor for
               offenses which, had he been prosecuted as an adult, would have been felonies under the
               laws of this State, and who is thereafter adjudicated a delinquent minor for a third time
               shall be adjudged an Habitual Juvenile Offender where:
                        1. the third adjudication is for an offense occurring after adjudication on the
                    second; and
                        2. the second adjudication was for an offense occurring after adjudication on
                    the first; and
                        3. the third offense occurred after January 1, 1980; and the third offense
                    occurred after January 1, 1980; and
                        4. the third offense was based upon the commission of or attempted
                    commission of the following offenses: first degree murder, second degree murder
                    or involuntary manslaughter; criminal sexual assault or aggravated criminal sexual
                    assault; aggravated or heinous battery involving permanent disability or
                    disfigurement or great bodily harm to the victim; burglary of a home or other
                    residence intended for use as a temporary or permanent dwelling place for human
                    beings; home invasion; robbery or armed robbery; or aggravated arson.
               Nothing in this Section shall preclude the State’s Attorney from seeking to prosecute a
               minor as an adult as an alternative to prosecution as an habitual juvenile offender.
                                                      ***
                    (f) Disposition. If the court finds that the prerequisites established in subsection (a)
               of this Section have been proven, it shall adjudicate the minor an Habitual Juvenile
               Offender and commit him to the Department of Juvenile Justice until his 21st birthday,
               without possibility of parole, furlough, or non-emergency authorized absence.
               However, the minor shall be entitled to earn one day of good conduct credit for each
               day served as reductions against the period of his confinement. Such good conduct
               credits shall be earned or revoked according to the procedures applicable to the
               allowance and revocation of good conduct credit for adult prisoners serving
               determinate sentences for felonies.” 705 ILCS 405/5-815 (West 2012).
¶ 18       The Illinois Supreme Court has previously held that the habitual juvenile offender
       provision of the Act is constitutional. People ex rel. Carey v. Chrastka, 83 Ill. 2d 67, 78-80
       (1980). More specifically, relying on the United States Supreme Court’s holding in Rummel v.
       Estelle, 445 U.S. 263 (1980), the Illinois Supreme Court in Chrastka found that “state
       legislatures have traditionally been allowed wide latitude in setting penalties for State crimes
       [citation], and we do not believe that the disposition authorized here rises to the level of cruel
       and unusual punishment by any stretch of the imagination.” Chrastka, 83 Ill. 2d at 81-82; see
       also Rummel, 445 U.S. at 280-81, 284-85 (finding that the imposition of a life sentence with a
       possibility of parole under a recidivist statute upon a defendant convicted, successively, of
       fraudulent use of a credit card, passing a forged check, and obtaining money by false pretenses
       was not a cruel and unusual punishment).


                                                     -6-
¶ 19       In support of his argument that the habitual juvenile offender provision violates the eighth
       amendment and the proportionate penalties clause, respondent primarily relies on the United
       States Supreme Court’s recent decision in Miller, 567 U.S. ___, 132 S. Ct. 2455. However, we
       find that, contrary to respondent’s argument, the reasoning in Miller does not affect our
       supreme court’s holding in Chrastka.
¶ 20       Miller involved two 14-year-old offenders that were convicted of murder and sentenced to
       mandatory life imprisonment without the possibility of parole. Miller, 567 U.S. at ___, 132 S.
       Ct. at 2460. The Supreme Court ultimately held that mandatory life sentences without the
       possibility of parole “for those under the age of 18 at the time of their crimes” violated the
       eighth amendment’s prohibition against cruel and unusual punishments. Id. at ___, 132 S. Ct.
       at 2460. In coming to this conclusion, the Supreme Court relied on two of its previous
       decisions: Roper v. Simmons, 543 U.S. 551 (2005), and Graham v. Florida, 560 U.S. 48
       (2010). Miller, 567 U.S. at ___, 132 S. Ct. at 2463-65. The Supreme Court explained:
                    “The cases before us implicate two strands of precedent reflecting our concern with
               proportionate punishment. The first has adopted categorical bans on sentencing
               practices based on mismatches between the culpability of a class of offenders and the
               severity of a penalty. [Citation.] *** Several of the cases in this group have been
               specially focused on juvenile offenders, because of their lesser culpability. Thus, Roper
               held that the Eighth Amendment bars capital punishment for children, and Graham
               concluded that the Amendment also prohibits a sentence of life without the possibility
               of parole for a child who committed a nonhomicide offense. Graham further likened
               life without parole for juveniles to the death penalty itself, thereby evoking a second
               line of our precedents. In those cases, we have prohibited mandatory imposition of
               capital punishment, requiring that sentencing authorities consider the characteristics of
               a defendant and the details of his offense before sentencing him to death. [Citations.]
               Here, the confluence of these two lines of precedent leads to the conclusion that
               mandatory life-without-parole sentences for juveniles violate the Eighth Amendment.
                    *** Roper and Graham establish that children are constitutionally different from
               adults for the purposes of sentencing. Because juveniles have diminished culpability
               and greater prospects for reform, we explained, ‘they are less deserving of the most
               severe punishments.’ [Citation.] Those cases relied on three significant gaps between
               juveniles and adults. First, children have a ‘ “lack of maturity and an underdeveloped
               sense of responsibility,” ’ leading to recklessness, impulsivity, and heedless
               risk-taking. [Citation.] Second, children ‘are more vulnerable … to negative influences
               and outside pressures,’ including from their family and peers; they have limited
               ‘contro[l] over their own environment’ and lack the ability to extricate themselves from
               horrific crime-producing settings. [Citation.] And third, a child’s character is not as
               ‘well formed’ as an adult’s; his traits are ‘less fixed’ and his actions less likely to be
               ‘evidence of irretrievabl[e] deprav[ity].’ [Citation.]
                    ***
                    Roper and Graham emphasized that the distinctive attributes of youth diminish the
               penological justifications for imposing the harshest sentences on juvenile offenders,
               even when they commit terrible crimes.” (Emphasis added.) Miller, 567 U.S. at ___,
               132 S. Ct. at 2464-65.


                                                   -7-
¶ 21        The Court emphasized that a mandatory sentence of life without parole for a juvenile did
       not allow for consideration of the juvenile’s age and “its hallmark features–among them,
       immaturity, impetuosity, and failure to appreciate risks and consequences.” Id. at ___, 132 S.
       Ct. at 2465. The Court concluded that “in imposing a State’s harshest penalties, a sentencer
       misses too much if he treats every child as an adult.” (Emphasis added.) Id. at ___, 132 S. Ct. at
       2468.
¶ 22        First, we note that Miller, Roper, and Graham all involved defendants who committed
       crimes when they were under the age of 18 years old, but were charged and convicted in the
       adult court system. See Miller, 567 U.S. at ___, 132 S. Ct. at 2461-63 (the two petitioners were
       14 years old at the time they committed their crimes in separate cases and in both cases the
       respective prosecutors exercised discretion to charge the petitioners as adults); Roper, 543 U.S.
       at 557 (where the respondent was 17 years old when he committed his crime, he was outside
       the Missouri juvenile court system and tried as an adult); Graham, 560 U.S. at 53 (the
       petitioner was 16 years old at the time he committed his crime and the prosecutor elected to
       charge him as an adult). In addition, the Supreme Court’s decision in Miller did not foreclose a
       court’s ability to impose life without parole on a juvenile offender, although it expected “this
       harshest possible penalty will be uncommon.” Miller, 567 U.S. at ___, 132 S. Ct. at 2469.
       More importantly, the Court did not hold that the eighth amendment prohibited any mandatory
       penalties for juveniles, only mandatory natural life sentences without the possibility of parole,
       which is not at issue in the present case. Id. at ___, 132 S. Ct. at 2469. Finally:
                “Graham, Roper, and Miller stand for the proposition that a sentencing body must have
                the chance to take into account mitigating circumstances before sentencing a juvenile
                to the ‘harshest possible penalty.’ [Citation.] The harshest possible penalties involved
                in those cases, i.e., the death penalty and life imprisonment without the possibility of
                parole, are simply not at issue here.” People v. Harmon, 2013 IL App (2d) 120439, ¶ 54
                (discussing whether the exclusive jurisdiction provision of the Act is unconstitutional).
¶ 23        Here, respondent was sentenced as a juvenile under the Act to commitment until the age of
       21 years, a sentence that is not equivalent to being sentenced as an adult to death or to life
       without parole. In addition, respondent was only sentenced as a habitual juvenile offender to a
       mandatory commitment to the DJJ after he had committed two offenses that would have
       constituted a felony if he had been prosecuted as an adult, and a violent third offense that was
       specifically delineated by the legislature in the Act. 705 ILCS 405/5-815 (West 2012). The
       legislature is entitled to find that, in the case of a recidivist, violent offender such as
       respondent, there are no mitigating circumstances to allow for a lesser penalty. See Taylor, 102
       Ill. 2d at 206 (finding that “[t]he rehabilitative objective of article I, section 11, should not and
       does not prevent the legislature from fixing mandatory minimum penalties where it has been
       determined that no set of mitigating circumstances” would make a sentence of less than natural
       life proper for the crimes of two or more murders). Therefore, we find that section 5-815 does
       not violate either the eighth amendment of the United States Constitution or the proportionate
       penalties clause of the Illinois Constitution.
¶ 24        Respondent relies on People v. Miller, 202 Ill. 2d 328 (2002), as additional support for his
       eighth amendment and proportionate penalty clause claim. However, we find Miller to be
       distinguishable. In Miller, the defendant, a 15-year-old juvenile, was convicted of two counts
       of first degree murder based on accountability based on a shooting that resulted in two murders
       and in which the defendant agreed to be the lookout. Miller, 202 Ill. 2d at 330-31. The

                                                     -8-
       convergence of three statutes mandated a natural life sentence for the defendant, but the circuit
       court refused to impose the sentence, finding it in violation of the eighth amendment and the
       proportionate penalties clause. Id. at 331-32. Instead, the circuit court sentenced the defendant
       to 50 years’ imprisonment. Id. at 332. The supreme court affirmed the judgment of the circuit
       court, because the mandatory natural life sentence “eliminate[d] the court’s ability” to consider
       the defendant’s “age or degree of participation in the crime.” Id. at 340-42. Here, however,
       respondent was not convicted of a crime based on accountability and he was not sentenced to
       natural life imprisonment, one of the harshest possible penalties available, and therefore Leon
       Miller is inapposite to the present case.
¶ 25       Respondent also argues that Chrastka is not controlling because it relied on Rummel.
       Respondent reasons that Rummel “found that a mandatory minimum sentence of natural life
       for an adult offender did not violate the Eighth Amendment” and that the Supreme Court
       rejected Rummel’s application to juveniles sentenced to mandatory minimum sentences of life
       imprisonment in Graham. Respondent concludes that “the rationale behind the Illinois
       Supreme Court’s decision in Chrastka” is therefore unsupported and “ripe for
       reconsideration.” However, we first note that Rummel involved not just a mandatory life
       sentence, but also involved a recidivist statute under which he was sentenced to a mandatory
       natural life sentence only after he had been convicted of three felony convictions successively.
       Rummel, 445 U.S. at 264. Similarly in Chrastka, and in the present case, the respondents were
       sentenced as habitual juvenile offenders and to a mandatory minimum sentence of
       commitment until the age of 21 years as a result of recidivism. Therefore, we still find
       Chrastka to be applicable. Finally, as an appellate court, we are bound to honor our supreme
       court’s conclusion on an issue “unless and until that conclusion is revisited by our supreme
       court or overruled by the United States Supreme Court” and, accordingly, we must follow the
       court’s conclusion in Chrastka. People v. Fountain, 2012 IL App (3d) 090558, ¶ 23 (citing
       Mekertichian v. Mercedes-Benz U.S.A., L.L.C., 347 Ill. App. 3d 828, 836 (2004)).
¶ 26       Next, respondent contends that the habitual juvenile offender provision of the Act violates
       principles of due process and equal protection. Specifically, respondent argues that the
       habitual juvenile offender provision violates due process because there is no rational basis
       related to the legitimate government interest of the Act. Respondent further argues that the
       habitual juvenile offender provision violates equal protection principles because it treats
       younger juveniles “more harshly” than older juveniles, contrary to the idea of “lessened
       culpability” for the youngest juvenile offenders in Miller.
¶ 27       As discussed above, whether a statute is constitutional is a question of law and is therefore
       reviewed de novo. Sharpe, 216 Ill. 2d at 486-87. Statutes carry a strong presumption of
       constitutionality and, to overcome the presumption, the party challenging the statute has the
       burden of establishing that the statute violates the constitution. Id. at 487. “We generally defer
       to the legislature in the sentencing arena because the legislature is institutionally better
       equipped to gauge the seriousness of various offenses and to fashion sentences accordingly.”
       Id. “The legislature’s discretion in setting criminal penalties is broad, and courts generally
       decline to overrule legislative determinations in this area unless the challenged penalty is
       clearly in excess of the general constitutional limitations on this authority.” Id.
¶ 28       The due process clauses of the United States and Illinois Constitutions provide that no
       person shall be deprived of “life, liberty, or property, without due process of law.” U.S. Const.,
       amend. XIV, Ill. Const. 1970, art. I, § 2. A statute violates substantive due process when there

                                                   -9-
       is no rational relationship between the classification in the statute and a legitimate
       governmental purpose. People v. Williams, 329 Ill. App. 3d 846, 851 (2002).
¶ 29        The constitutional guarantee of equal protection requires the government to treat similarly
       situated individuals in a similar manner. People v. Breedlove, 213 Ill. 2d 509, 518 (2004). If a
       statute does not affect a fundamental right or involve a suspect class, it need only satisfy the
       rational basis test. Id. Under the rational basis test, review is generally limited and deferential:
       it simply inquires whether the means employed by the statute to achieve the stated purpose of
       the legislation are rationally related to the purpose of the statute. Id. A statute will be upheld
       under rational basis review if there is any conceivable set of facts to show a rational basis for
       the statute. People v. Johnson, 225 Ill. 2d 573, 585 (2007). Moreover, although the language
       used to describe the requirements for due process and for equal protection differs slightly, both
       have identical standards of validity. People v. Reed, 148 Ill. 2d 1, 11 (1992).
¶ 30        Section 5-101 of the Act sets forth the Act’s purpose as promoting “a juvenile justice
       system capable of dealing with the problem of juvenile delinquency, a system that will protect
       the community, impose accountability for violations of law and equip juvenile offenders with
       competencies to live responsibly and productively.” 705 ILCS 405/5-101 (West 2012). In
       order to “effectuate this intent,” the following were declared to be “important purposes”: (1)
       protecting citizens from juvenile crime; (2) holding each juvenile offender directly
       accountable for his acts; (3) providing an individualized assessment of each alleged and
       adjudicated delinquent juvenile in order to rehabilitate and prevent further delinquent
       behavior; and (4) to provide due process through which each juvenile offender and all
       interested parties will receive fair hearings and where legal rights are enforced and recognized.
       705 ILCS 405/5-101(1) (West 2012). Section 5-101 also discusses various policies meant to
       help accomplish the listed goals, including protecting the community from crimes committed
       by minors, allowing minors to reside at home whenever possible, and holding minors
       accountable for their unlawful behavior and not allowing minors to think their delinquent acts
       have no consequences for themselves or others. 705 ILCS 405/5-101(2) (West 2012).
¶ 31        Our state supreme court has previously conclusively found that the habitual juvenile
       offender provision in the Act was constitutional. Chrastka, 83 Ill. 2d at 79. There, similar to the
       present case, the respondents argued that the habitual juvenile offender provision violated their
       rights to due process and equal protection. Id. at 78-80. The supreme court concluded that,
       despite the habitual juvenile offender provision requiring mandatory commitment until the age
       of 21 years, the means chosen by the legislature were reasonably designed to remedy the evils
       which the legislature had determined to be a threat to the public health, safety, and welfare. Id.
       at 79. The court explained:
               “Under the Act, the court is dealing with a juvenile who has allegedly committed three
               offenses within what is necessarily a short period of time. Significantly, the two
               predicate adjudications afforded the juvenile the opportunity to have a hearing at which
               he could present mitigating evidence and at which the trial judge could exercise his
               discretion in determining the appropriate disposition. Additionally, the two predicate
               adjudications must have been for offenses which would have been felonies if the
               individual were prosecuted as an adult [citation], and the third offense must be of a
               particularly serious nature to warrant the disposition authorized by the Act [citation].
               The legislature could legitimately conclude that an individual who has committed three
               such offenses benefited little from the rehabilitative measures of the juvenile court

                                                    - 10 -
               system and exhibits little prospect for restoration to meaningful citizenship within that
               system as it had heretofore existed. The rehabilitative purposes of the system are not
               completely forsaken, but after the commission by an individual of a third serious
               offense, the interest of society in being protected from criminal conduct is given
               additional consideration. We consider it to be entirely reasonable and constitutionally
               permissible for the legislature to so provide and to authorize the disposition specified in
               the legislative scheme it has developed.” (Emphases omitted.) Id. at 79-80.
       See also People v. Taylor, 221 Ill. 2d 157, 170 (2006) (observing that a policy that seeks to
       “hold juveniles accountable for their actions and to protect the public does not negate the
       concept that rehabilitation remains a more important consideration in the juvenile justice
       system than in the criminal justice system and that there are still significant differences
       between the two”).
¶ 32       The supreme court in Chrastka also found no equal protection violation because it believed
       “the interest in protecting society from the habitual juvenile offender has, through experience,
       proved to be as compelling as the interest in protecting society from the habitual adult
       offender, and the broad authority of State legislatures to deal with adult recidivists is well
       recognized.” Chrastka, 83 Ill. 2d at 81. The court concluded that the possible variance in the
       ages of habitual juvenile offenders did not serve to invalidate the means chosen to effectuate
       the purpose of the Act, because the “ ‘Constitution permits qualitative differences in meting
       out punishment and there is no requirement that two persons convicted of the same offense
       receive identical sentences.’ ” Id. (quoting Williams v. Illinois, 399 U.S. 235, 243 (1999)).
¶ 33       Respondent again relies on the Supreme Court’s reasoning in Miller, Roper, and Graham,
       for support. However, as we discussed above, we find these cases to be inapposite to the
       present case, deciding only the more narrow issue that a sentencing body “must have the
       chance to take into account mitigating circumstances before sentencing a juvenile to the
       ‘harshest possible penalty.’ ” Harmon, 2013 IL App (2d) 120439, ¶ 54 (quoting Miller, 567
       U.S. at ___, 132 S. Ct. at 2475). Respondent’s sentence of mandatory commitment to the DJJ
       until the age of 21 years is not one of these harshest possible penalties. As we discussed above,
       we are bound to honor the supreme court’s conclusion unless and until our supreme court
       revisits the issue or is overruled by the United States Supreme Court and are bound by the
       decision in Chrastka. Fountain, 2012 IL App (3d) 090558, ¶ 23. Therefore, we conclude that
       the habitual juvenile offender provision of the Act does not violate the principles of
       constitutional due process or equal protection.
¶ 34       For the forgoing reasons, we affirm the judgment of the circuit court.

¶ 35      Affirmed.




                                                   - 11 -